Citation Nr: 1206325	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation (rating) in excess of 10 percent for lumbosacral strain.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1971 to June 1978, and from April 1980 to May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board at the local RO.  The hearing was scheduled for November 17, 2011, at the Oakland RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's lumbosacral spine disability has been manifested by forward flexion has been no less than 90 degrees and the combined range of lumbar motion has been no less than 150 degrees, due to pain on motion; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; no ankylosis; and no incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 percent for lumbosacral strain have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely November 2007 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for a lumbosacral strain.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, an August 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's lumbosacral strain.   

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected lumbosacral strain.  VA provided the Veteran with an examination in February 2008.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected a lumbosacral strain.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating for Lumbosacral Strain

The Veteran is in receipt of a 10 percent rating for service-connected lumbosacral strain with complaints of stiffness to the legs for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.71a, DC 5237 (General Rating Formula for Diseases and Injuries of the Spine).  He contends that his lumbosacral strain has worsened, manifested by increased pain and decreased range of motion.  On his VA Form 9, the Veteran asserted that he could barely move without taking pain medication, and that his spine has an abnormal contour that will not go away without intervention.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 10 percent for service-connected lumbosacral strain for the entire increased rating period on appeal.  For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected lumbosacral spine disability did not manifest forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), as required for a an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration, for an evaluation in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

In October 2006, the Veteran sought treatment at the Sacramento VA Medical Center (VAMC) for complaints of constant bilateral lower extremity pain, worse with walking.  He reported no history of leg pain, and although he had a history of back pain, it was not currently active.  On physical examination, there was no tenderness over the spine or paraspinal region.  Straight leg raising test was negative.  Motor and neurological examination of the lower extremities was normal.  The doctor assessed bilateral lower extremity pain of unknown etiology.  

A few days later, the Veteran again sought treatment at the urgent care center at the VAMC, reported chronic low back pain for 12 years.  It had worsened over the last few years.  He had pain with lifting heavy objects and flexion.  There was tenderness over the spin and paraspinal region at L4-L5.  Straight leg raising test was positive on the left at 70 degrees.  The doctor assessed low back pain with degenerative disc disease.  

The claims file includes a workers' compensation claim form filed by the Veteran in October 2006.  On the form, he asserts that he injured his lower back after service on October 9, 2006, and that his pain progressed such that he could hardly walk by the end of the work day.  

In February 2007, the Veteran underwent an evaluation at the VAMC pain clinic.  He reported lower back and leg pain.  The pain, which was constant and achy, was located in the lower back; it occasionally travelled to the feet, but this occurred rarely.  He rated the pain at an average level of 6 out of 10 in severity; currently, he rated it as 4 out of 10.  Sensory examination of the lower extremities was intact bilaterally.  Lumbar spine mobility was full passively and through active range of motion.  Straight leg raising test was negative.  The doctor assessed lumbar degenerative disc disease and prescribed Tramadol.  In June 2007, it was noted that the Veteran's low back pain was stable.  

The Veteran was afforded a VA examination in February 2008.  He reported constant pain that increased when his pain medications wore off or when doing certain activities such as going up and down stairs.  The pain was located in the low back and radiated to the lower legs when it increased.  On physical examination, there was pain to palpation of the lumbosacral spine.  The lumbar spine showed normal lordosis.  He had flexion to 90 degrees, with no loss of motion after repetition, but repetition did produce pain, fatigue, and loss of endurance (but no loss of coordination).  Extension was to 10 degrees.  After 3 repetitions, he lost an additional 20 degrees of extension due to pain, fatigue, and lack of endurance, with no loss of coordination.  Right lateral flexion was to 20 degrees, with a loss of 10 degrees of motion after repetition due to pain, fatigue, and loss of endurance, but no loss of coordination.  Left lateral flexion was to 20 degrees, with no additional loss of motion after repetition documented.  Rotation was to 20 degrees bilaterally with pain.  Straight leg raising was positive on the right at 75 degrees, and positive on the left at 70 degrees.  Muscle strength was 5 out of 5 in both lower extremities.  Gait was normal.  There were normal spinal curves.  Babinski sign was negative.  X-rays showed degenerative changes of the lumbar spine, with mild disc space narrowing at L1-L2, L2-L3, and L5-S1.  There was also minimal anterior osteophytosis at these levels.  Advanced facet arthropathy was present at L4-L5 and L5-S1.  There was no loss of vertebral body height.  The VA examiner assessed a chronic lumbar strain with degenerative joint disease.  

At an April 2008 VAMC visit, the Veteran denied acute complaints and focal weakness or numbness.  The doctor reviewed the February 2008 X-ray study, and assessed lumbosacral degenerative joint disease/degenerative disc disease with lumbago.         

Based upon these findings, the Board finds the assignment of a rating in excess of 10 percent for a lumbosacral disability is not warranted for any period, as the requirements of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration, have not been met at any time during the rating period on appeal.  
38 C.F.R. § 4.71a, DCs 5235-5243.  At the February 2008 VA examination, flexion of the thoracolumbar spine was found to be 90 degrees, with no loss of motion on repetition.  Taking the additional loss of motion due to DeLuca factors into account, combined range of motion was limited to 150 degrees.  Spinal curvature was normal and there was no loss of vertebral body height.   

The Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited bending and lifting, and difficulty moving when not taking medications, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  In this case, as discussed above, the 2008 VA examiner found pain on repetitive range-of-motion testing and some additional limitation of motion after repetition; however, even if the pain and additional limitation are taken into consideration, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  Thus, the overall evidence fails to show that pain or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

As discussed above, the criteria for the currently-assigned 10 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is flexion greater than 60 degrees but not greater than 85 degrees, or combined range-of-motion greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Thus, based on the above findings, the preponderance of the evidence demonstrates the criteria for an evaluation higher than 10 percent are not met, as range-of-motion findings fall well within the 10 percent rating category, even taking additional loss of motion due to DeLuca factors into account.  Indeed, the forward flexion to 90 degrees does not even meet the criteria for a compensable evaluation; therefore, the 10 percent rating, but no more, is appropriate.    

Next, the Board has considered whether a rating in excess of 10 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, a veteran must show that a physician ordered bed rest to treat the disorder.  In this case, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's low back disability under DC 5237, which addresses lumbosacral strain, discussed above.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  

Disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  However, 
DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  Throughout the rating period on appeal, the Veteran has complained of pain radiating into his lower extremities; however, no EMG/NCV studies have been conducted, and he has not been diagnosed with radiculopathy or peripheral neuropathy as secondary to his lumbosacral spine disability.  Moreover, the pain in his legs has been intermittent in nature, and he has not reported numbness or tingling.  Further, as discussed above, in October 2006, he had bilateral leg pain unaccompanied by back pain, and the doctor was unable to determine the etiology of the leg pain.  Thus, the Board finds that the weight of the evidence demonstrates the bilateral leg pain is not related to the service-connected lumbosacral spine disability, and therefore, does not warrant a separate rating.  Even if the leg pain were related to the back disability, the General Rating Formula for Diseases and Injuries of the Spine provides for ratings with or without symptoms such as pain, and whether or not it radiates.  There are no other symptoms reported by the Veteran that would allow for a separate evaluation.      

For these reasons, the Board finds that the weight of the evidence is against a finding of an evaluation in excess of 10 percent for lumbosacral strain for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 
       
Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected lumbosacral spine disability.  The schedular criteria for rating the lumbar spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected back disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 


ORDER

An increased evaluation (rating) in excess of 10 percent for lumbosacral strain is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


